Citation Nr: 0738438	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral hand strain.

2.  Entitlement to service connection for residuals of a 
bilateral thumb injury.

3.  Entitlement to service connection for residuals of a 
bilateral wrist strain.

4.  Entitlement to service connection for residuals of a 
cervical strain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for a groin disorder.

8.  Entitlement to a rating in excess of 10 percent for 
lumbar spondylosis.

9.  Entitlement to a rating in excess of 10 percent for left 
shoulder arthritis.

10.  Entitlement to a rating in excess of 10 percent for 
right shoulder arthritis.

11.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

12.  Entitlement to a rating in excess of 10 percent for 
right knee arthritis.

13.  Entitlement to a rating in excess of 10 percent for left 
hip arthritis.

14.  Entitlement to a rating in excess of 10 percent for 
right hip arthritis.

15.  Entitlement to a rating in excess of 10 percent for left 
ankle arthritis.

16.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left elbow with olecranon 
spurs.

17.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right elbow with olecranon 
spurs.

18.  Entitlement to a rating in excess of 10 percent for 
otitis media of the left ear with granulomatous tympanic 
membrane.

19.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

20.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1983 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an August 2004 
decision the RO established separate 10 percent ratings for 
the service-connected arthritis and degenerative joint 
disease disorders.  All assigned ratings are established as 
effective from the date following the veteran's separation 
from active service.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The persuasive evidence of record does not show a chronic 
bilateral hand disorder was incurred as a result of any 
established event, injury, or disease during active service.

3.  The persuasive evidence of record does not show a chronic 
bilateral thumb disorder was incurred as a result of any 
established event, injury, or disease during active service.

4.  The persuasive evidence of record does not show a chronic 
bilateral wrist disorder was incurred as a result of any 
established event, injury, or disease during active service.

5.  The persuasive evidence of record does not show a 
cervical spine disorder was incurred as a result of any 
established event, injury, or disease during active service.

6.  The evidence of record does not demonstrate a diagnosis 
of hypertension.

7.  The veteran's present hearing evaluations do not meet the 
requirements for a finding of "disability" for VA 
compensation purposes.

8.  The evidence of record does not demonstrate a diagnosis 
of a present groin disorder.

9.  Lumbar spondylosis is manifested by no more than slight 
limitation of motion, including as a result of pain and 
dysfunction.  

10.  Left shoulder arthritis is presently manifested by X-ray 
evidence of arthritis without compensable limitation of 
motion, including as a result of pain and dysfunction.  

11.  Right shoulder arthritis is presently manifested by X-
ray evidence of arthritis without compensable limitation of 
motion, including as a result of pain and dysfunction.  

12.  Left knee arthritis is presently manifested by X-ray 
evidence of arthritis without compensable limitation of 
motion, including as a result of pain and dysfunction.  

13.  Right knee arthritis is presently manifested by X-ray 
evidence of arthritis without compensable limitation of 
motion, including as a result of pain and dysfunction.  

14.  Left hip arthritis is presently manifested by X-ray 
evidence of arthritis without compensable limitation of 
motion, including as a result of pain and dysfunction.  

15.  Right hip arthritis is presently manifested by X-ray 
evidence of arthritis without compensable limitation of 
motion, including as a result of pain and dysfunction.  

16.  Left ankle arthritis is presently manifested by X-ray 
evidence of arthritis without compensable limitation of 
motion, including as a result of pain and dysfunction.  

17.  Degenerative joint disease of the left elbow with 
olecranon spurs is presently manifested by X-ray evidence of 
arthritis without compensable limitation of motion, including 
as a result of pain and dysfunction.  

18.  Degenerative joint disease of the right elbow with 
olecranon spurs is presently manifested by X-ray evidence of 
arthritis without compensable limitation of motion, including 
as a result of pain and dysfunction.  

19.  Records show the veteran's otitis media of the left ear 
with granulomatous tympanic membrane is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
6200.

20.  Records show the veteran's tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

21.  Hemorrhoids are manifested by subjective complaints of 
itching in the past, without objective evidence of large or 
thrombotic irreducible hemorrhoid, excessive redundant 
tissue, persistent bleeding, secondary anemia, or fissures.  


CONCLUSIONS OF LAW

1.  A bilateral hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  A bilateral thumb disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  A bilateral wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  A chronic cervical spine disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

5.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

6.  A present bilateral hearing loss disability for VA 
compensation purposes was not incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.385 (2007).

7.  A groin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

8.  The criteria for a rating in excess of 10 percent for 
lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5290, 5295 (before and after September 23, 2003).

9.  The criteria for a rating in excess of 10 percent for 
left shoulder arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5201 (2007).

10.  The criteria for a rating in excess of 10 percent for 
right shoulder arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5201 (2007).

11.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).
12.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).

13.  The criteria for a rating in excess of 10 percent for 
left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5251, 5252 (2007).

14.  The criteria for a rating in excess of 10 percent for 
right hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5251, 5252 (2007).

15.  The criteria for a rating in excess of 10 percent for 
left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271 (2007).

16.  The criteria for a rating in excess of 10 percent for 
left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271 (2007).

17.  The criteria for a rating in excess of 10 percent for 
left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271 (2007).

18.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for otitis media 
of the left ear with granulomatous tympanic membrane.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2007).

19.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).

20.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.



Law and Regulations - Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension or a sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hand Strain, Thumb Injury, and Wrist Strain Claims

In statements in support of his claims the veteran asserts 
that he has bilateral hand, thumb, and wrist disorders as a 
result of active service.  Service treatment records from 
April 1984 noted a history of a right thumb injury in a 
skiing accident two months earlier and a one week history of 
right thumb pain after a re-injury playing softball.  The 
examiner noted there was some swelling in the right thumb and 
joint, but no evidence of discoloration.  Movement was good.  
No diagnosis of a right thumb disorder was provided.  Service 
treatment records reflect 2nd degree grease burn injuries to 
the right hand in February 1990 and to the left hand and 
wrist in March 1990.  Each time, the burns resolved with 
treatment.   Upon his retirement examination in April 2003 
the veteran complained of multiple joint pain including to 
the hands; however, no disabilities of the thumbs, hands or 
wrists were identified on examination.  

On VA examination in April 2003 the veteran reported that an 
infection involving the distal end of the left thumb was 
incised and healed without complications in 1983.  He also 
stated that he had jammed his right thumb playing football 
which was treated conservatively and resolved within a few 
days.  He complained that over the previous year all the 
joints of his hands had hurt which he believed was due to 
arthritis.  He could recall no major traumatic event to the 
hands and stated the disorder did not interfere with his 
ordinary activities of daily living.  The examiner noted the 
hands were normal in outline and symmetric in form and 
function.  There was no evidence of heat, redness, or joint 
tenderness.  Range of motion of the fingers was within normal 
limits.  The examiner stated there was no pathology on 
physical examination to render a diagnosis.  X-rays of the 
hands and wrists were negative.  

VA examination in April 2004 noted there were no 
constitutional symptoms of inflammatory arthritis.  The 
veteran reported a history of wrist pain back to 1995, but 
denied any swelling.  He stated he had wrist pain which 
increased with use and that he had occasional soreness to 
touch with symptoms worsening during cold, wet weather.  The 
examiner noted the wrists were normal in appearance with 
dorsiflexion to 70 degrees and flexion to 80 degrees.  There 
was minimal discomfort at the final 10 degrees of flexion in 
both directions.  Radial extension was to 45 degrees and 
ulnar extension was to 20 degrees.  These motions were 
performed with minimal discomfort.  There were no problems 
with grip and arm and wrist strength were normal.  The 
examiner's assessment was wrist strain with residuals, but no 
change on repetitive motion.  

The veteran complained of a history of constant pain in the 
hands with feelings of swelling.  He also complained of 
stiffness and cramping with use, but denied any additional, 
specific symptoms referable to his thumbs.  An examination of 
the hands revealed they were normal in appearance with no 
evidence of redness, swelling, or tenderness.  The veteran 
was able to make a fist and grip strength was normal.  
Sensation was grossly normal.  Flexion of the fingers was 
performed without difficulty and the thumbs were adducted and 
abducted without significant problems.  There was no change 
with repetitive motion.  The diagnoses included bilateral 
hand strain with residuals and history of thumb injuries with 
a normal present examination.  

VA treatment records dated in November 2004 noted a problem 
list including degenerative joint disease and chronic pain in 
the small joints of the hands.  No opinion as to etiology was 
provided.

Based upon the evidence of record, the Board finds chronic 
bilateral hand, thumb, and wrist disorders are not shown to 
have been incurred as a result of any established event, 
injury, or disease during active service.  Although service 
medical records show the veteran sustained injuries to the 
thumbs during active service, there is no evidence a present 
chronic hand, thumb, or wrist disability is related to 
service.  The veteran complained of joint pain including to 
the hands at his retirement examination; however, no 
diagnosis as to the hands was provided at that time.  The 
April 2003 VA examiner, in essence, found there was no 
pathology to the hands, thumbs, or wrists to warrant a 
diagnosis.  While the April 2004 VA examiner provided 
diagnoses of bilateral wrist and hand strain with residuals, 
there is no indication these disorders were considered to be 
chronic nor that they were related to service.  The examiner 
also noted the veteran was working as a warehouseman which 
involved lifting, carrying, and pushing.  

The Board notes the veteran is shown to have complained of 
joint pain including to the hands during his retirement 
examination, but that there was no evidence of any hand, 
thumb, or wrist strain at that time.  The April 2003 VA 
opinion is persuasive that there was no evidence of a chronic 
hand or wrist strain at that time.  In the absence of 
competent evidence indicating the reported complaint of hand 
pain in service was due to a chronic disability, the Board 
finds the most recent diagnoses of hand and wrist strain and 
chronic pain to the small joints of the hands may be more 
properly attributable to injuries related to strenuous post-
service employment.  The Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).

While the veteran may believe he has bilateral hand, thumb, 
and wrist disorders as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
for these disorders is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Cervical Strain

In statements in support of his claims the veteran asserts 
that he has cervical strain as a result of active service.  
Service medical records show that in December 2002 he 
complained of elbow pain and shoulder pain that radiated into 
the elbows.  It was noted he denied neck pain that radiated 
to the shoulders.  An examination of the neck was negative.  
Range of motion was full and intact.  The examiner noted 
there was no evidence of cervical radiculopathy.  The 
veteran's April 2003 retirement examination revealed no 
clinical evaluation of a cervical spine disorder.

On VA examination in April 2003 the veteran complained of 
pain in the muscles of his neck down into his shoulders 
without any major restriction in range of motion.  The 
examiner noted the neck was supple and that the trachea was 
in midline.  There was no evidence of pain on palpation and 
range of motion was full without pain.  The curvature of the 
cervical spine was within normal limits and no spinous 
process tenderness was elicited.  The examiner stated there 
was no pathology on examination for a diagnosis.  X-rays of 
the cervical spine were normal.  

On VA examination in April 2004 the veteran complained of a 
long history of neck problems radiating into his shoulders 
and arms.  He stated he experienced crepitus when he moved 
his neck from side to side.  The examiner noted the neck was 
normal in appearance with no tenderness over the spinous 
processes.  There was some tenderness to the lateral aspects 
of the neck from the nuchal area of the skull down to the top 
of the shoulders, but no atrophy in that area.  Muscle power 
and sensory perception were normal.  The veteran was able to 
flex his neck and could touch his chin to his chest and each 
shoulder.  He was able to laterally flex to 40 degrees with 
minimal discomfort at the final five degrees.  Extension of 
the neck was normal to 45 degrees.  The examiner stated that 
although the veteran stated there was some crepitus it was 
not heard upon present examination.  The diagnoses included 
cervical strain with residuals and normal X-ray findings.  VA 
treatment records dated in November 2004 noted a problem list 
including degenerative joint disease and chronic pain in the 
back of the neck without opinion as to etiology.

Based upon the evidence of record, the Board finds a chronic 
cervical spine disorder is not shown to have been incurred as 
a result of any established event, injury, or disease during 
active service.  Although service medical records show the 
veteran complained of neck pain in December 2002 an 
examination of the neck at that time was negative.  The April 
2003 VA examiner subsequently found there was no pathology on 
examination for a diagnosis.  While the April 2004 VA 
examiner provided diagnoses of cervical strain with 
residuals, there is no indication this disorder was 
considered to be chronic nor that it was related to service.  

The Board finds the April 2003 VA opinion is persuasive that 
there was no evidence of a chronic cervical strain at that 
time.  In the absence of competent evidence indicating the 
reported complaint of neck pain in service was due to a 
chronic disability, the Board finds the most recent diagnoses 
of cervical strain and chronic neck pain may be more properly 
attributable to injuries related to strenuous post-service 
employment.  Therefore, the Board finds entitlement to 
service connection for this disorder is not warranted.  The 
preponderance of the evidence is against the claim.

Hypertension

In statements in support of his claims the veteran asserts 
that he has hypertension as a result of active service.  
Service treatment records contain numerous blood pressure 
readings.  While there are a few elevated readings over the 
course of the 20-year enlistment, the records are entirely 
negative for treatment or diagnosis of hypertension.  Records 
dated in October and November 2000 show the veteran 
complained of chest pain, but that stress echocardiographic 
and stress electrocardiographic findings were negative.  
Pretest blood pressure was 124/80.  The examiner stated the 
veteran's chest pain was not likely related in any way to 
cardiac disease.  The veteran's April 2003 retirement 
examination revealed a normal clinical evaluation of the 
heart and vascular system.  Blood pressure readings of 130/89 
were provided.

On VA examination in April 2003 the veteran stated that 
sometimes his blood pressure was up and sometimes it was 
down, but that he had never been treated for hypertension.  
The examiner noted blood pressure readings of 123/83, 124/86, 
and 130/87.  A diagnosis of normotensive was provided.  It 
was noted the veteran's blood pressure was normal and that 
there was no indication from history or examination of any 
complication from hypertension.  An April 2004 VA examination 
noted the veteran stated he had never been provided a 
diagnosis of hypertension.  Examination revealed blood 
pressure of 126/86, bilaterally times three.  The examiner's 
assessment was no hypertension found and no evidence of heart 
disease.

Based upon the evidence of record, the Board finds a 
diagnosis of hypertension was not provided.  There is no 
competent evidence indicating a present diagnosis of 
hypertension.  The veteran is not competent to provide an 
opinion as to a diagnosis of hypertension.  VA examinations 
revealed no evidence of hypertension.  Therefore, the Board 
finds entitlement to service connection for hypertension is 
not warranted.  The preponderance of the evidence is against 
the claim.
Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records show treatment for 
otitis media and decreased hearing acuity during active 
service.  During service the veteran underwent audiometric 
examinations on a fairly annual basis.  At no time during 
service, however, were auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz demonstrated 
to be 40 decibels or greater; nor were the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz shown to be 26 decibels or greater; 
nor were speech recognition scores using the Maryland CNC 
Test less than 94 percent.  

On VA authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
0
5
5
0
15
6
LEFT
5
15
20
15
20
13

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnoses included normal hearing bilaterally.  

On VA authorized audiological evaluation in May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
10
5
0
5
10
5
LEFT
15
15
20
15
25
18.75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The diagnoses included hearing within normal limits.  

Based upon the evidence of record, the Board finds the 
veteran's present hearing evaluations do not meet the 
requirements for a finding of "disability" for VA 
compensation purposes.  VA examinations show the criteria 
under 38 C.F.R. § 3.385 have not been met.  No speech 
recognition scores using the Maryland CNC Test of less than 
94 percent have been obtained.  There is no evidence the 
veteran's hearing loss is manifested by any flare-ups or 
fluctuating symptoms requiring clarification or further 
evaluation.  Therefore, entitlement to service connection for 
hearing loss is presently not warranted.  The preponderance 
of the evidence is against the veteran's claim.



Groin Disorder

In statements in support of his claims the veteran asserts 
that he has a groin disorder as a result of active service.  
Service medical records show that in February 1985 the 
veteran complained of low back pain radiating into the groin 
after moving heavy equipment.  The examiner noted the 
inguinal rings were firm with no sign of herniation.  The 
diagnosis was inguinal ligament strain.  The veteran's April 
2003 retirement examination revealed a normal clinical 
evaluation of the abdomen and viscera including hernia.  VA 
examination in April 2003 noted the veteran's history of low 
back pain and groin pain, but noted there was no evidence to 
render a diagnosis of a groin disorder.  

Based upon the evidence of record, the Board finds a 
diagnosis of a groin disorder was not provided.  There is no 
competent evidence indicating a present diagnosis of a groin 
disorder.  The veteran is not competent to provide an opinion 
as to a diagnosis of a groin disorder.  Therefore, the Board 
finds entitlement to service connection is not warranted.  
The preponderance of the evidence is against the claim.

Law and Regulations - Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Lumbar Spondylosis

During the pendency of this appeal, the criteria for spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("revised spinal regulations").  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
5295
Lumbosacral strain:

Severe; with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.
40

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, 
unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (prior to 
September 26, 2003).

Effective September 26, 2003, the rating criteria for the 
spine were revised and the diagnostic codes were renumbered:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

   
38 C.F.R. § 4.71, Plate V (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, service medical records show the veteran was 
treated for chronic low back pain during active service.  
Treatment records show he complained of back pain upon 
physical therapy in January and February 2003.  On VA 
examination in April 2003, he reported he injured his lower 
back lifting a heavy object in 1984 and had flare-ups in 
1995, 1997, 2000, and 2003 without any additional major 
trauma to the back.  The examiner noted posture and gait were 
normal.  There was a loss of lordosis in the curvature of the 
lumbosacral spine.  There was no evidence of muscle spasm, 
atrophy of the back, buttock, or lower extremities, or 
radiating pain on movement.  Sensory perception and deep 
tendon reflexes were within normal limits.  Straight leg 
raise testing was negative.  Range of motion was within 
normal limits without restriction or pain.  Flexion was to 95 
degrees, extension was to 35 degrees, right lateral flexion 
was to 40 degrees, left lateral flexion was to 40 degrees, 
right rotation was to 35 degrees, and left rotation was to 35 
degrees.  The examiner noted that pain, weakness, lack of 
endurance, fatigue or incoordination did not impact further 
on range of motion.  X-rays revealed minimal levoscoliosis 
and mild diffuse spondylosis of the lumbar spine.

On VA examination in April 2004, the veteran complained of 
low back pain that was worse during cold weather.  He 
reported he could walk approximately a quarter of a mile 
before stopping due to pain in the back, knees, hips, and 
ankle.  He stated he took Celebrex for his orthopedic 
problems.  He described his pain as occasionally radiating 
through the left hip and left groin, but denied any numbness 
into the feet.  He reported the symptoms were worse with 
bending and stooping and complained of stiffness in those 
areas.  The examiner noted the back was normal in appearance 
with slight tenderness to palpation over the midline and 
bilateral sacroiliac joints and notch areas.  Range of motion 
studies revealed extension to 10 degrees with complaints of 
pain and stiffness, lateral bending was to about 15 degrees 
with complaints of stiffness, and flexion was to 90 degrees 
with complaints of stiffness.  The veteran was able to heel-
toe walk, but he complained of a pulling sensation in the 
sacroiliac area.  Motor and sensory examinations were normal 
and there was full muscle strength with no evidence of 
atrophy.  Strength was normal against both active and passive 
resistance.  Lower extremity sensation and reflexes were 
within normal limits.  There was no change with repetitive 
motion of the back.  It was noted the veteran worked as a 
warehouseman requiring lifting, carrying, and pushing with no 
loss of work due to back problems.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected lumbar spondylosis is manifested 
by no more than slight limitation of motion, including as a 
result of pain and dysfunction.  Although the April 2004 VA 
examination noted complaints of stiffness on motion and pain 
and stiffness on extension, there is no indication this 
disorder has resulted in moderate lumbar spine limitation of 
motion.  There is no evidence of muscle spasm on extreme 
forward bending, a unilateral loss of lateral spine motion in 
the standing position, forward flexion of the thoracolumbar 
spine of 60 degrees or less, nor combined range of motion of 
the thoracolumbar spine of 120 degrees or less.  There is 
also no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, a rating in excess of 10 percent for lumbar 
spondylosis is not warranted under either revision of the 
applicable rating criteria.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the April 2004 VA examiner 
noted the veteran had lost no time from work as a result of 
his back problems.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the claim.



Left and Right Shoulder Arthritis

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).



520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5201 (2007)

520
2
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5202 (2007)

5203
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint
38 C.F.R. § 4.41a, Diagnostic Code 5203 (2007)

  
38 C.F.R. § 4.71, Plate I (2007).

In this case, service medical records show the veteran 
complained of chronic multiple joint pain including to the 
shoulders.  On VA examination in April 2003, he complained of 
increasing joint pain beginning in 1997 which was more 
pronounced after playing softball.  He described having 
developed a click in the shoulder and having been told he had 
bone spurs in the shoulders.  He denied any major trauma to 
the shoulders and stated the disorders did not interfere with 
his ordinary activities of daily living.  The examiner noted 
the shoulders were normal in outline and symmetric in form 
and function with no muscle atrophy.  There was no evidence 
of heat, redness, swelling, or effusion.  Sensory perception 
and power in the upper extremities were within normal limits.  
Range of motion was without restriction or pain.  Flexion was 
to 180 degrees, abduction was to 180 degrees, external 
rotation was to 90 degrees, and internal rotation was to 90 
degrees.  Pain, weakness, lack of endurance, fatigue, and 
incoordination did not impact further on range of motion.  X-
rays revealed moderate degenerative arthritic changes to the 
acromioclavicular joint, bilaterally, with no evidence of 
acromioclavicular joint separation or glenohumeral joint 
abnormality.  The amended report diagnoses included moderate 
degenerative arthritis to the shoulders.  

In statements in support of his claims the veteran stated 
that his present job duties required that he raise his arms 
above his shoulders repeatedly during the day.  He reported 
that as a result of the physical demands of his job he was 
compelled to rest three to four times a day.  

On VA examination in April 2004, the veteran complained of 
constant pain in the shoulders aggravated by lifting, 
twisting, using his arms, and working over his head.  He 
reported he had some tenderness in the acromioclavicular 
joints that was aggravated by cold weather and use of his 
arms.  He stated he had not lost any time from his employment 
as a warehouseman, but that he did not think he was working 
as well as he should because of shoulder pain.  He reported 
he was right hand dominant.  The examiner noted the shoulders 
were normal in appearance.  There was slight tenderness or 
pressure over the long heads of the biceps, bilaterally, and 
to the acromioclavicular joints.  The veteran was able to 
adduct the arms normally and could touch the contralateral 
shoulders.  Abduction of the arms was to 120 degrees with 
complaints of pain from about 100 degrees.  Internal and 
external rotation were normal with complaints of pain at the 
final 10 degrees.  There was no obvious crepitus in the 
shoulders and there were no changes with repetitive motion.  
The diagnoses included degenerative joint disease of the 
shoulders.  Subsequent VA treatment records show complaints 
of chronic pain including to the shoulders.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected right and left shoulder 
disabilities are manifested by X-ray evidence of arthritis 
without evidence of arm motion limited at shoulder level, to 
include as a result of pain or dysfunction.  The veteran's 
shoulder disabilities are appropriately rated by the criteria 
for diagnostic code 5003 for noncompensable limitation of arm 
motion.  While the most recent VA examination revealed some 
limitation of motion due to pain, the veteran's arm motions 
are not limited to a compensable level including as a result 
of pain and dysfunction.  There is also no evidence of 
dislocation, nonunion, or malunion of the scapulohumeral 
joint or the clavicle for a higher or separate rating under 
alternative rating criteria.  Therefore, entitlement to 
ratings in excess of 10 percent is not warranted.  There is 
no probative evidence of any unusual circumstance to warrant 
referral for extraschedular rating consideration.  The 
preponderance of the evidence is against the veteran's 
claims.

Left and Right Knee Arthritis

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2007).

In a VA General Counsel opinion, it was determined that a 
separate rating could be awarded for limitation of motion of 
the knee.  However, a separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Code 5257, the veteran must also have limitation of 
motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Where additional disability is shown, however, 
a veteran rated under Code 5257 can also be compensated under 
Code 5003 and vice versa.  VAOPGCPREC 23-97 (July 1, 1997).  

In this case, service medical records show the veteran 
complained of chronic multiple joint pain including to the 
knees.  On VA examination in April 2003, he complained of 
increasing knee pain in 2001 with grinding more on the left 
than the right.  He stated he could recall no major traumatic 
event to the knees and that the disorders did not interfere 
with his posture or gait.  The examiner noted the knees were 
normal in outline and symmetric in form and function with no 
muscle atrophy.  There was no evidence of heat, redness, 
swelling, or effusion.  Sensory perception and deep tendon 
reflexes were within normal limits.  Drawer and McMurray's 
testing was negative.  Range of motion was full without 
restriction or pain.  There was no evidence of recurrent 
subluxation or locking pain.  Flexion was to 140 degrees and 
extension was to 0 degrees.  Pain, weakness, lack of 
endurance, fatigue, and incoordination did not impact further 
on range of motion.  X-rays revealed moderate bilateral knee 
osteoarthropathy involving the various compartments with 
degenerative changes within the tibiofibular articulation of 
each lower extremity.  The amended report diagnoses included 
moderate osteoarthritis and post-traumatic arthritis to the 
knees.  

On VA examination in April 2004, the veteran complained of 
pain with some crepitus on motion.  He reported a past 
history of his knees having given out, but not recently.  He 
stated his joints ached more with cold or wet weather.  The 
examiner noted the knees were normal in appearance.  There 
was no evidence of redness, swelling, or tenderness or 
abnormality to varus or valgus stress.  The knees were easily 
extended to 0 degrees and flexion was to 120 degrees, 
bilaterally, with minimal discomfort at the final 10 degrees.  
There was no change with repetitive motion.  The diagnosis 
was degenerative joint disease of the knees.  Subsequent VA 
treatment records show complaints of chronic pain including 
to the knees.

Based upon the evidence of record, the Board finds the 
veteran's service-connected right and left knee disabilities 
are manifested by X-ray evidence of arthritis without 
evidence of leg flexion limited to 45 degrees or extension 
limited to 10 degrees, to include as a result of pain or 
dysfunction.  The veteran's knee disabilities are 
appropriately rated by the criteria for diagnostic code 5003 
for noncompensable limitation of motion.  VA examination 
revealed some limited motion due to pain, but the leg motions 
are not limited to a compensable level.  There is also no 
present evidence of recurrent subluxation or lateral 
instability for a higher or separate rating under alternative 
rating criteria.  Therefore, entitlement to ratings in excess 
of 10 percent is not warranted.  There is no probative 
evidence of any unusual circumstance to warrant referral for 
extraschedular rating consideration.  The preponderance of 
the evidence is against the veteran's claims.

Left and Right Hip Arthritis

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007).

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2007).

      
38 C.F.R. § 4.71, Plate II (2007).

In this case, service medical records show the veteran 
complained of multiple joint pain including to the hips.  VA 
examination in April 2003, revealed the hips and legs were 
normal in outline and symmetric in form and function.  There 
was no evidence of heat, redness, swelling, tenderness, or 
muscle or bone tenderness or atrophy in the muscle 
compartments.  Sensory perception and vascular supply to the 
thighs were undisturbed and deep tendon reflexes at the knees 
were within normal limits.  Range of motion was without 
restriction or pain.  Flexion was to 125 degrees, extension 
was to 30 degrees, adduction was to 25 degrees, abduction was 
to 45 degrees, external rotation was to 60 degrees, and 
internal rotation was to 40 degrees.  Pain, weakness, lack of 
endurance, fatigue, or incoordination did not impact on the 
range of motion.  X-rays revealed moderate bilateral hip 
osteoarthropathy.  

On VA examination in April 2004, the veteran complained of 
constant hip pain aggravated by cold wet weather.  He stated 
he was able to walk about a quarter of a mile before 
experiencing problems with his knees, hips, and ankle.  An 
examination revealed flexion to about 120 degrees and 
extension to about 10 degrees.  It was noted he complained of 
discomfort on these motion, but no real pain.  Adduction was 
to about 20 degree with no problems.  Abduction was to 45 
degrees with complaints of discomfort in the hips.  Internal 
and external rotation was normal defined as external rotation 
to 60 degrees and internal rotation to 40 degrees.  There was 
no pain or weakness with repetitive motion.  The diagnoses 
included degenerative joint disease of the hips with 
residuals.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected right and left hip disabilities 
are manifested by X-ray evidence of arthritis without 
evidence of thigh flexion limited to 45 degrees or extension 
limited to 5 degrees, to include as a result of pain or 
dysfunction.  The veteran's hip disabilities are 
appropriately rated by the criteria for diagnostic code 5003 
for noncompensable limitation of motion.  While the most 
recent VA examination revealed some limitation of motion due 
to pain, the leg motions are not limited to a compensable 
level including as a result of pain and dysfunction.  There 
is also no evidence of abduction motion limited beyond 10 
degrees, adduction limited with an inability to cross the 
legs, or rotation limited with an inability to toe-out more 
than 15 degrees for a higher or separate rating under 
alternative rating criteria.  Therefore, entitlement to 
ratings in excess of 10 percent is not warranted.  There is 
no probative evidence of any unusual circumstance to warrant 
referral for extraschedular rating consideration.  The 
preponderance of the evidence is against the veteran's 
claims.

Left Ankle Arthritis

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2007).

In this case, VA examination in April 2003, revealed mild 
post-traumatic arthritis to the left ankle with 
calcification.  On VA examination in April 2004, the veteran 
complained of pain aggravated by weightbearing and walking.  
It was noted he was able to walk about a quarter of a mile 
before his ankle bothered him.  He denied any giving out, 
swelling, or tenderness.  The examiner noted the ankle was 
normal in appearance.  There was no evidence of redness, 
tenderness, or swelling.  Dorsiflexion was to 10 degrees and 
plantar flexion was to 45 degrees.  There were no complaints 
of real discomfort on motion and there was no abnormality to 
internal or external rotation.  The diagnoses included 
degenerative joint disease of the left ankle with residuals.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected left ankle disability is 
manifested by X-ray evidence of arthritis without evidence of 
a moderate limitation of motion, to include as a result of 
pain or dysfunction.  The veteran's ankle disability is 
appropriately rated by the criteria for diagnostic code 5003 
for noncompensable limitation of motion.  While the most 
recent VA examination revealed some limitation of 
dorsiflexion, the motion was not limited to a compensable 
level including as a result of pain and dysfunction.  
Therefore, entitlement to a rating in excess of 10 percent is 
not warranted.  There is no probative evidence of any unusual 
circumstance to warrant referral for extraschedular rating 
consideration.  The preponderance of the evidence is against 
the veteran's claim.

Degenerative Joint Disease of the Left and Right Elbow with 
Olecranon Spurs

520
6
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Codes 5206 (2007)

520
7
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Codes 5207 (2007)

520
8
Forearm, flexion limited to 100° and 
extension to 45 degrees
20
20
38 C.F.R. § 4.71a, Diagnostic Codes 5208 (2007)

    
38 C.F.R. § 4.71 (Plate I) (2007).

In this case, service medical records show the veteran 
complained of multiple joint pains including to the elbows.  
A January 2003 report noted olecranon spurs.  On VA 
examination in April 2003, he reported increasing pain 
including to the elbows beginning in 1997, left more than 
right, with a left elbow click.  He stated he could recall no 
major trauma to the elbows and that the disorders did not 
interfere with his ordinary activities of daily living.  The 
examiner noted the elbows were similar in form and function.  
There was no evidence of heat, redness, tenderness, effusion, 
or muscle atrophy.  Tendon function was normal and sensory 
perception and vascular supply of the arm and forearm were 
undisturbed.  Range of motion studies revealed flexion from 0 
to 145 degrees, supination from 0 to 85 degrees, and 
pronation from 0 to 80 degrees.  Pain, weakness, lack of 
endurance, fatigue, and incoordination did not impact further 
on the range of motion.  X-rays revealed bilateral large 
olecranon bone spurs and minimal degenerative arthritic 
changes.  

On VA examination in April 2004, the veteran complained of 
elbow pain and some crepitus, right greater than left, 
without swelling or tenderness.  He stated his symptoms were 
worse in cold weather and when he held things with his elbows 
fully extended.  The examiner noted the elbows were normal in 
appearance.  There was no obvious crepitus on motion.  The 
elbows could be straightened to about four or five degrees 
from full extension.  Flexion to 130 degrees was done easily 
with minimal discomfort.  Pronation and supination were 
accomplished normally.  Arm strength, reflexes, and sensation 
in the elbow areas were normal.  The diagnoses included 
degenerative joint disease of the elbows and olecranon spurs 
with residuals.  Subsequent VA treatment records show 
complaints of chronic pain including to the arms.

Based upon the evidence of record, the Board finds the 
veteran's service-connected right and left elbow disabilities 
are manifested by X-ray evidence of arthritis without 
evidence of flexion limited to 100 degrees or extension 
limited to 45 degrees, to include as a result of pain or 
dysfunction.  The veteran's elbow disabilities are 
appropriately rated by the criteria for diagnostic code 5003 
for noncompensable limitation of motion.  While the most 
recent VA examination revealed some limitation of motion due 
to pain, the motions are not limited to a compensable level 
including as a result of pain and dysfunction.  There is also 
no present evidence of limitation of supination or pronation 
for a higher or separate rating under alternative rating 
criteria.  Therefore, entitlement to ratings in excess of 10 
percent is not warranted.  There is no probative evidence of 
any unusual circumstance to warrant referral for 
extraschedular rating consideration.  The preponderance of 
the evidence is against the veteran's claims.

Otitis Media of the Left Ear

6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Rating

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200 (2007).  

In this case, service medical records show the veteran was 
treated for chronic otitis media.  An October 1998 report 
noted he complained of odorous exudates from the left ear 
approximately twice per year with pain and fullness.  A 
November 1998 ENT clinic report noted purulent intermittent 
otorrhea over the past ten years.  There was granulation 
tissue and a thickened erythematous tympanic membrane.  The 
diagnosis was chronic otitis media with possible 
cholesteatoma.  On audiology examination in April 2003 the 
veteran reported he had drainage from his left ear from time 
to time and had been advised to undergo surgical repair.

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the maximum disability rating 
available for otitis media under the applicable rating 
criteria.  There is no evidence of symptoms warranting 
consideration of any higher ratings under alternative rating 
criteria.  Therefore, the Board finds the claim for 
entitlement to a higher schedular rating must be denied.  
There is also no probative evidence of any unusual 
circumstance to warrant referral for extraschedular rating 
consideration.  The preponderance of the evidence is against 
the claim.

Tinnitus
6260
 Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

In the instant case records show the veteran submitted his 
initial claim in March 2003 and that service connection was 
established for tinnitus in an November 2003 rating decision 
with an assigned 10 percent rating.  The medical evidence 
indicates he reported he had constant left ear tinnitus in an 
April 2003 audiology examination and complained of bilateral 
ringing in the ears once or twice a day at his May 2004 
audiology examination.  

The Board finds that any implied claim for entitlement to 
separate ratings for tinnitus in each ear must be denied as a 
matter of law.  Current VA regulations specifically prohibit 
the assignment of separate disability ratings for tinnitus in 
each ear.  It is significant to note, however, that in Smith 
v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a 
Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 23, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.  VA appealed 
the Court's decision in Smith to the Federal Circuit which 
ultimately reversed the Court's decision in Smith and 
affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The veteran is presently receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.  There is no evidence of objective tinnitus to 
warrant consideration of any higher ratings under alternative 
rating criteria.  Therefore, the Board finds the claim for 
entitlement to a higher schedular rating for tinnitus must be 
denied.  There is no probative evidence of any unusual 
circumstance to warrant referral for extraschedular rating 
consideration.  The preponderance of the evidence is against 
the claim.

Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, 
or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

In this case, on VA examination in April 2003, the veteran 
reported he had been informed that he had hemorrhoids during 
an examination in 2000.  He stated he was not aware of any 
present problem.  The examiner noted there were two external 
skin tags which were stable, fibrotic, and showed no sign of 
complication.  There was no tenderness on digital examination 
and the sphincter was competent.  The diagnoses included two 
anal skin tags or external hemorrhoids.  On VA examination in 
April 2004, the veteran complained of very occasional itching 
in the past with no history of bleeding.  He stated he used 
no medication for this disorder.  The examiner noted there 
were several old hemorrhoidal tags, but nothing acute or 
subacute and no blood was seen on the examining glove.  The 
diagnoses included rectal hemorrhoids, resolved, with some 
anal tags.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected hemorrhoids are manifested by 
subjective complaints of past itching.  There is no objective 
evidence of large or thrombotic irreducible hemorrhoid, 
excessive redundant tissue, persistent bleeding, secondary 
anemia, or fissures.  Therefore, entitlement to a compensable 
rating for hemorrhoids is not warranted.  There is no 
evidence of any unusual circumstances for referral for an 
extraschedular rating consideration.  The preponderance of 
the evidence is against the claim.

Extraschedular Evaluation

Finally, the Board finds that none of the service connected 
disabilities, alone or in combination, are so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's 
disabilities have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

Entitlement to service connection for residuals of a 
bilateral hand strain is denied.

Entitlement to service connection for residuals of a 
bilateral thumb injury is denied.

Entitlement to service connection for residuals of a 
bilateral wrist strain is denied.

Entitlement to service connection for residuals of a cervical 
strain is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a groin disorder is 
denied.

Entitlement to a rating in excess of 10 percent for lumbar 
spondylosis is denied.

Entitlement to a rating in excess of 10 percent for left 
shoulder arthritis is denied.

Entitlement to a rating in excess of 10 percent for right 
shoulder arthritis is denied.

Entitlement to a rating in excess of 10 percent for left knee 
arthritis is denied.

Entitlement to a rating in excess of 10 percent for right 
knee arthritis is denied.

Entitlement to a rating in excess of 10 percent for left hip 
arthritis is denied.

Entitlement to a rating in excess of 10 percent for right hip 
arthritis is denied.

Entitlement to a rating in excess of 10 percent for left 
ankle arthritis is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left elbow with olecranon 
spurs is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right elbow with olecranon 
spurs is denied.

Entitlement to a rating in excess of 10 percent for otitis 
media of the left ear with granulomatous tympanic membrane is 
denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


